 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 PONTEA BANAYAN,                                  Case No. 19-CV-00149-SVW-AGR
12
                  Plaintiff,
                                                    ORDER FOR DISMISSAL
13
                                                    WITH PREJUDICE
           v.
14
15 TRAVELERS COMMERCIAL
   INSURANCE COMPANY, and DOES 1
16
   through 100,
17
                Defendants.
18
19
20
           Based on the stipulation of the parties and good cause appearing therefor, it is
21
     hereby ordered that the stipulation is approved. The entire action, including all
22
     claims stated herein against all parties, is hereby dismissed with prejudice.
23
24
     Dated: May 21, 2019                             _____ _______________________
25                                                    Hon. Stephen V. Wilson
26                                                    Judge, United States District Court
27
28
                                                1
                                     ORDER DISMISSING CASE
